Consent of Independent Registered Public Accounting Firm The Board of Directors Emeritus Corporation We consent to the incorporation by reference in the registration statements (Nos.333-167122, 333-159573, 333-145862, 333-138414, 333-126106, 333-60323, 333-05965 and 333-70580) on Form S-8 and (No. 333-167448, 333-148400, 333-141801 and 333-20805) on Form S-3 of Emeritus Corporation of our reports dated March 8, 2012, with respect to the consolidated balance sheets of Emeritus Corporationas of December31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity and comprehensive loss, and cash flows for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which reports appear in the December31, 2011 annual report on Form 10-K of Emeritus Corporation. (signed) KPMG LLP Seattle, Washington March 8, 2012
